Citation Nr: 0200122	
Decision Date: 01/04/02    Archive Date: 01/11/02

DOCKET NO.  91-10 847	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Evaluation for bilateral hearing loss rated as 
noncompensable prior to September 5, 2000.

2.  Evaluation in excess of 10 percent for bilateral hearing 
loss beginning on September 5, 2000.

3.  Entitlement to service connection for low back pain.

4.  Entitlement to service connection for shoulder and neck 
disability as secondary to service connected left arm wound.

5.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for a neck disability.

6.  Entitlement to an increased rating for residuals of shell 
fragment wound of the left upper arm, currently evaluated as 
20 percent disabling.

7.  Evaluation in excess of 10 percent for post-traumatic 
stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Harold Ronald Moroz, Esq.


WITNESS AT HEARING ON APPEAL

Appellant (veteran)


ATTORNEY FOR THE BOARD

T. Mainelli, Associate Counsel


INTRODUCTION

The veteran had active service from October 1941 to January 
1946.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from rating decisions by the Atlanta, Georgia, 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  In April 1996, the RO granted service connection for 
bilateral hearing loss and assigned an initial noncompensable 
evaluation effective to May 18, 1988.  The Board remanded 
this claim in November 1997.  In a rating decision dated in 
May 2001, the RO increased the evaluation to 10 percent 
effective on September 5, 2000.  The Board has rephrased this 
issue on the title page to reflect that this is an initial 
rating claim.  See Fenderson v. West, 12 Vet. App. 119 (1999) 
(where an appeal stems from an initial rating, VA must frame 
and consider the issue as to whether separate or "staged" 
ratings may be assigned for any or all of the retroactive 
period from the effective date of the grant of service 
connection in addition to a prospective rating).  As 
addressed in the remand below, the veteran has initiated 
appeals on the additional issues listed on the title page.

The Board notes that, subsequent to the Supplemental 
Statement of the Case (SSOC) issued in May 2001, the veteran 
introduced into the record clinical records from the Mayo 
Clinic.  These records do not contain any findings which are 
pertinent to his hearing loss evaluation claim.  See 
38 C.F.R. § 20.1304(c)(2001).  See generally Lendenmann v. 
Principi, 3 Vet. App. 345, 349 (1993) (evaluation of hearing 
loss disability involves a "mechanical" process of 
comparing audiometric evaluation findings to the numeric 
designations in the rating schedule).  As such, the Board 
finds that no prejudice results to the veteran in proceeding 
with his appeal at this time.  VAOPGCPREC 16-92 (July 24, 
1992).


FINDINGS OF FACT

1.  Prior to the regulatory revisions on June 10, 1999, the 
veteran's hearing loss disability was manifested by puretone 
threshold averages of 58.75 decibels in the right ear and 70 
decibels in the left ear with speech recognition of 88 
percent bilaterally.

2.  Beginning on September 5, 2000, the veteran factually 
established a hearing loss disability manifested by puretone 
threshold averages of 51.25 decibels for the right ear and 
63.75 decibels for the left ear.  His speech discrimination 
scores using the Maryland CNC were 72 percent for the right 
ear and 76 percent for the left ear.


CONCLUSIONS OF LAW

1.  The criteria for a compensable evaluation for bilateral 
hearing loss prior to September 5, 2000 have not been met.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. Part 4, 
§§ 3.321(b)(1), 3.400(o)(2), 4.85, 4.86, 4.87, Diagnostic 
Code 6100 (1997-2001).

2.  The criteria for an evaluation in excess of 10 percent 
for bilateral hearing loss since September 5, 2000 have not 
been met.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. Part 4, 
§§ 3.321(b)(1), 4.85, 4.86 Diagnostic Code 6100 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran contends that he is entitled to higher initial 
evaluations for his service connected bilateral hearing loss.  
Initially, the Board notes that there has been a significant 
change in the law during the pendency of this appeal.  On 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act (VCAA) of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  In pertinent part, this law redefines 
VA's notice and duty to assist requirements.  See 38 U.S.C. 
§§ 5102, 5103, 5103A, and 5107 (West Supp. 2001).  The RO has 
recently enacted regulations to implement the provisions of 
the VCAA.  66 Fed. Reg. 45620-45632 (Aug. 29, 2001).  These 
changes in law are potentially applicable to the claim on 
appeal.  See  Karnas v. Derwinski, 1 Vet. App. 308 (1991).

Upon review of the record, the Board finds that VA has met 
the duty to assist and notice requirements under the VCAA.  
By virtue of a Statement of the Case (SOC) and multiple 
Supplemental Statements of the Case (SSOC), the RO has 
advised the veteran (and his representative) of the Reasons 
and Bases in denying his claim, to include the regulatory 
criteria pertaining to hearing loss evaluations, effective 
dates and extra-schedular consideration.  The RO has also 
advised him to submit any lay, medical or other evidence 
which may support his claim either directly or by returning 
authorization forms provided by the RO.  

In this case, the veteran has testified at personal hearings 
and submitted his own private medical evidence in support of 
his claim.  The RO has obtained VA and private clinical 
records on his behalf and provided him with VA audiology 
examinations in an effort to substantiate his claim.  The 
veteran has not identified the existence of any additional 
and available pertinent evidence which is not currently 
associated with his claims folder.  As no reasonable 
possibility exists that any further assistance would aid in 
substantiating his claim, the Board finds that no prejudice 
accrues to the veteran in proceeding to the merits of his 
claim at this time.   See Bernard v. Brown, 4 Vet. App. 384 
(1993) (the Board must consider whether a claimant will be 
prejudiced by addressing a question that has not been 
addressed by the RO).

The veteran filed his original claim for service connection 
for bilateral hearing loss by means of a VA Form 21-4138 
filing received on May 18, 1988.  At that time, he primarily 
complained of some loss of left ear hearing.  A private 
audiometric test taken in December 1987 revealed right ear 
puretone thresholds of 30, 40, 50 and 50 decibels at 1000, 
2000, 3000 and 4000 Hertz, respectively.  His left ear 
puretone thresholds measured as 30, 30, 70 and 105 decibels 
at 1000, 2000, 3000 and 4000 Hertz, respectively.  He 
testified to an inability to hear voices and distinguish 
sounds during a personal appearance before the RO in February 
1990.

The record next contains a June 1991 VA audiometric 
examination which, due to apparent equipment malfunction, was 
determined to be inadequate for rating purposes by the 
audiologist.  For reference purposes, he showed right ear 
pure tone thresholds of 35, 40, 55 and 65 decibels as well as 
left pure tone thresholds of 35, 35, 80 and 110 decibels at 
1000, 2000, 3000 and 4000 hertz, respectively.  His speech 
discrimination scores were 88 percent for the right ear and 
84 percent for the left ear.  A private audiology examination 
that same month reported a bilateral sensorineural hearing 
loss with good speech discrimination scores.  It was noted, 
however, that his test results were suggestive of a 
retrocochlear site of lesion in the left ear (AS).  A July 
1992 letter from Eric W. Friedrich, M.D., F.A.C.S., noted 
that the veteran's hearing loss was moderate in the low 
frequency range and severe to profound in the high frequency 
range.

In a rating decision dated in April 1996, the RO granted 
service connection for bilateral hearing loss and assigned an 
initial noncompensable evaluation effective to the date of 
the original claim.

The veteran's subsequent VA clinical records include a May 
1996 VA audiological evaluation which showed right ear 
puretone thresholds of 35, 40, 70 and 90 decibels as well as 
left puretone thresholds of 35, 35, 105 and 105 decibels at 
1000, 2000, 3000 and 4000 hertz, respectively.  His speech 
recognition scores were 88 percent for the right ear and 84 
percent for the left ear.  During his September 1997 personal 
appearance before a Member of the Board in Washington, D.C., 
he testified to a progressive worsening of his hearing loss 
disability.  He also voiced concern over his referrals to 
Ear, Nose and Throat (ENT) specialists due to a possible 
lesion.

On VA audiology examination dated in December 1997, the 
veteran reported good benefit with his VA issued right ear 
hearing aid, but was unable to wear his left ear hearing aid 
due to aggravation of his tinnitus.  His audiological 
evaluation showed right ear puretone thresholds of 30, 30, 55 
and 70 decibels as well as left pure tone thresholds of 25, 
25, 80 and 100 decibels at 1000, 2000, 3000 and 4000 hertz, 
respectively.  His speech recognition using the Maryland CNC 
word list was 88 percent bilaterally.

A July 24, 2000 audiology examination by the Mayo Clinic 
showed right ear pure tone thresholds of 35, 45, 60 and 80 
decibels as well as left pure tone thresholds of 40, 40, 80 
and 110 decibels at 1000, 2000, 3000 and 4000 hertz, 
respectively.  His speech recognition using the NU6 word list 
was 48 percent for the right ear and 44 percent for the left 
ear at 40 decibels.  

On VA audiology examination, dated on September 5, 2000, the 
veteran reported unsatisfactory results from his hearing aid 
devices.  His audiological evaluation showed right ear pure 
tone thresholds of 35, 40, 60 and 70 as well as left pure 
tone thresholds of 35, 35, 80 and 105 at 1000, 2000, 3000 and 
4000 hertz, respectively.  His speech recognition using the 
Maryland CNC word list was 72 percent for the right ear and 
76 percent for the left ear.  His diagnosis was of bilateral 
sensorineural hearing loss which was moderate for the right 
ear and moderately severe for the left ear.  It was noted 
that the results were slightly decreased since his December 
1997 VA examination.

In a rating decision dated in May 2001, the RO granted a 10 
percent evaluation for bilateral hearing loss effective on 
September 5, 2000.

Disability ratings are based on the average impairment of 
earning capacity resulting from disability.  38 U.S.C.A. § 
1155 (West 1991); 38 C.F.R. § 4.1 (2001).  Separate 
diagnostic codes identify the various disabilities.  Where 
there is a question as to which of two evaluations shall be 
applied, the higher evaluations will be assigned if the 
disability more closely approximates the criteria required 
for that rating.  Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7 (2001).  The determination of 
whether an increased evaluation is warranted is to be based 
on a review of the entire evidence of record and the 
application of all pertinent regulations.  See Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  The Board has considered 
all the evidence of record, but has only reported the most 
probative evidence of the degree of impairment which consists 
of records generated in proximity to and since the claim on 
appeal.  See Francisco v. Brown, 7 Vet. App. 55 (1994).  

The Board notes that the claim on appeal originates from a VA 
Form 21-4138 filing received on May 18, 1988.  Effective on 
June 10, 1999, the regulations pertaining to evaluations for 
hearing loss disability changed.  See 64 Fed. Reg. 25202-
25210 (May 11, 1999).  Prior to the effective date of the new 
regulations, the veteran's claim for an increased rating may 
only be evaluated under the older criteria.  38 U.S.C.A. 
§ 5110(g) (West 1991); VAOPGCPREC 3-2000 (April 10, 2000).  
However, from and after the effective date of amendment, the 
Board must consider both the old and the new criteria and 
apply the version most favorable to the veteran.  Id.  See 
also Karnas v. Derwinski, 1 Vet. App. 308 (1991).  The new 
regulations were considered and applied by the RO, and the 
Board will do likewise.

Under both the old and new criteria, the basis for evaluating 
defective hearing is the impairment of auditory acuity as 
measured by puretone threshold averages, referred to as 
average puretone decibel loss prior to June 1999, within the 
range of 1000 to 4000 Hertz and speech discrimination using 
the Maryland CNC word recognition test.  38 C.F.R. § 4.85 
(1999-2001).  See generally 52 Fed. Reg. 44117-44122 (Nov. 
18, 1987 and 52 Fed. Reg. 46439 (Dec. 7, 1987).  Puretone 
threshold averages are derived by dividing the sum of the 
puretone thresholds at 1000, 2000, 3000 and 4000 Hertz by 
four.  Id.  The puretone threshold averages and the Maryland 
CNC test scores are given a numeric designation which are 
then used to determine the current level of disability based 
upon a pre-designated schedule.  See Tables VI and VII in 
38 C.F.R. §§ 4.87 (1999) and 4.85 (2001).  Under these 
criteria, the assignment of a disability rating is a 
"mechanical" process of comparing the audiometric 
evaluation to the numeric designations in the rating 
schedule.  See Lendenmann v. Principi, 3 Vet. App. 345, 349 
(1993).

Prior to the regulatory revisions on June 10, 1999, the 
audiology examination results most favorable to the veteran 
during this time period come from a May 1996 VA audiology 
examination.  As noted above, the June 1991 audiology 
examination was determined to be unreliable for rating 
purposes.  The May 1996 VA examination revealed hearing loss 
disability manifested by puretone threshold averages of 58.75 
decibels in the right ear and 70 decibels in the left ear 
with speech recognition of 88 percent bilaterally.  This 
corresponds to numeric designations of "II" for both ears 
under the old criteria, see 38 C.F.R. § 4.87, Table VI 
(1999), that result in a rating of 0 percent under Diagnostic 
Code 6100.  38 C.F.R. § 4.85, Table VII (1999).  There is no 
certification of language difficulties or inconsistent speech 
audiometry scores so as to allow consideration of the numeric 
designations contained in Table VIa.  See 38 C.F.R. § 4.85(c) 
(1999).  Accordingly, the Board finds that the preponderance 
of the evidence is against a compensable rating prior to June 
10, 1999.

The evidence of record subsequent to June 10, 1999 includes a 
July 2000 private audiology examination which showed puretone 
threshold averages of 58.75 and 70 decibels in the right and 
left ear, respectively.  The reported speech discrimination 
scores were based on the NU6 word recognition list and may 
not be used in evaluating this claim.  38 C.F.R. § 4.85(a) 
(2001) (VA evaluation based on Maryland CNC controlled speech 
discrimination test).  His September 5, 2000 VA examination 
showed hearing loss disability manifested by puretone 
threshold averages of 51.25 decibels for the right ear and 
63.75 decibels for the left ear.  His speech discrimination 
scores using the Maryland CNC were 72 and 76 in the right and 
left ear, respectively.  These findings correspond to numeric 
designation of "V" for the right ear and "IV" for the left 
ear under both the old and new criteria, see 38 C.F.R. 
§ 4.87, Table VI (1999); 38 C.F.R. § 4.85, Table VII (2001), 
that result in a rating of 10 percent under Diagnostic Code 
6100.  38 C.F.R. § 4.85, Table VII (2000).

Notwithstanding the above, the new provisions to the 
schedular criteria allow special consideration to cases of 
exceptional patterns of hearing impairment.  See 38 C.F.R. 
§ 4.86 (2001).  One of the provisions provides that an 
individual who manifests puretone thresholds of 55 decibels 
or more in each of the specified frequencies (1000, 2000, 
3000 and 4000 hertz) will be given a numeric designation from 
either Table VI or VIa, whichever results in the higher 
numerical.  38 C.F.R. § 4.86(a) (2001).  The other provision 
provides that, when the puretone threshold is 30 decibels or 
less at 1000 hertz, and 70 decibels or more at 2000 hertz, 
the higher Roman numeral designation under Table VI or Table 
Via will be established, and the numeral will be elevated to 
the next higher Roman numeral.  38 C.F.R. § 4.86(b) (2001).

In this case, the evidence shows that the veteran manifests 
puretone thresholds of less than 55 decibels in both ears in 
the frequencies of 1000 and 2000 hertz.  Therefore, the 
provisions of 38 C.F.R. § 4.86(a) and § 4.86(b) are not 
applicable.  Accordingly, a rating in excess of 10 percent is 
not warranted under the criteria allowing special 
consideration to cases of exceptional patterns of hearing 
impairment.

Based upon the above, the Board finds that a preponderance of 
the evidence is against an evaluation in excess of 10 percent 
for bilateral hearing loss.  The Board also agrees with the 
RO that the audiometry findings from the September 5, 2000 VA 
examination first factually establishes the veteran's 
entitlement to a 10 percent rating for bilateral hearing 
loss.  See 38 C.F.R. § 3.400(o)(2) (2001) (effective date for 
increase of disability compensation based upon earliest date 
as of which it is factually ascertainable that an increase in 
disability had occurred).  In so holding, the Board has 
considered the veteran's descriptions of his bilateral 
hearing loss disability, but notes that the most probative 
evidence concerning the level of severity consists of the 
audiometric testing results of record.  See Lendenmann, 3 
Vet. App. at 349.  The Board may only rely upon Maryland CNC 
test results in evaluating the claim.  38 C.F.R. § 4.85(a) 
(2001).  While the evidence shows that the veteran requires 
the use of hearing aids bilaterally, the Board notes that the 
schedular rating makes proper allowance for his improvement 
in hearing.  See 38 C.F.R. § 4.86 (1997); 38 C.F.R. § 4.85(a) 
(2001).  There is no doubt to be resolved in his favor.

The Board finally notes that the RO has not referred the 
veteran's claim to the VA Undersecretary for Benefits or the 
Director, VA Compensation and Pension Service for the 
assignment of an extraschedular rating under 38 C.F.R. § 
3.321(b)(1).  A referral under this provision is only 
warranted where the disability in question presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization as to render impractical the 
application of the regular schedular standards.  The Court 
has held that the Board is precluded by regulation from 
assigning an extraschedular rating under 38 C.F.R. § 
3.321(b)(1) in the first instance; however, the Board is not 
precluded from raising this question, and in fact is 
obligated to liberally read all documents and oral testimony 
of record and identify all potential theories of entitlement 
to a benefit under the law and regulations.  Floyd v. Brown, 
9 Vet. App. 88 (1996).  The Court has further held that the 
Board must address referral under 38 C.F.R. § 3.321(b)(1) 
only where circumstances are presented which the Director of 
VA's Compensation and Pension Service might consider 
exceptional or unusual.  Shipwash v. Brown, 8 Vet. App. 218, 
227 (1995).  Having reviewed the record with these mandates 
in mind, the Board finds no basis for further action on this 
question.  VAOPGCPREC Op. 6-96 (Aug. 16, 1996).


ORDER

A compensable rating for bilateral hearing loss prior to 
September 5, 2000 is denied.

An evaluation in excess of 10 percent for bilateral hearing 
loss since September 5, 2000 is denied.


REMAND

In a rating decision dated in March 2000, the RO denied the 
following claims: (1) service connection for low back pain; 
(2) service connection for shoulder and neck disability as 
secondary to service connected left arm wound; (3) reopening 
a claim for service connection for neck disability; (4) a 
rating in excess of 20 percent for residuals of shell 
fragment wound of the left upper arm and (5) an initial 
evaluation in excess of 10 percent for PTSD.  By means of a 
VA Form 9 filing received in May 2000, the veteran submitted 
a timely Notice of Disagreement (NOD) with these RO 
decisions.  These issues are remanded to the RO for issuance 
of a Statement of the Case (SOC) in order to afford the 
veteran the opportunity to perfect his appeal, if he so 
desires.  See Manlincon v. West, 12 Vet. App. 238 (1999).

Accordingly, this case is REMANDED for the following action:

The RO should furnish the veteran and his 
accredited representative an SOC which advises 
him of the Reasons and Bases for denying the 
following claims: (1) service connection for 
low back pain; (2) service connection for 
shoulder and neck disability as secondary to 
service connected left arm wound; (3) 
reopening a claim for service connection for 
neck disability; (4) a rating in excess of 20 
percent for residuals of shell fragment wound 
of the left upper arm and (5) an initial 
evaluation in excess of 10 percent for PTSD.  
The veteran should be afforded the opportunity 
to respond to the SOC, and advised of the 
requirements necessary to perfect his appeal.  
If, and only if, the veterans perfects an 
appeal, the case should be returned to the 
Board for appellate consideration.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	C.W. Symanski
	Member, Board of Veterans' Appeals



 



